      Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 1 of 17




                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE     §                         CIVIL ACTION NO. 4:20-CV-02606
INSURANCE COMPANY and STATE      §
FARM COUNTY MUTUAL INSURANCE     §
COMPANY OF TEXAS,                §
                                 §
Plaintiffs,                      §
                                 §
VS.                              §                         JURY DEMANDED
                                 §
COMPLETE PAIN SOLUTIONS LLC      §
n/k/a/ COMPLETE PAIN SOLUTIONS   §
PLLC; ALJ FLORENCE SPARROW, M.D.;§
SEE LOONG CHIN, M.D.; and        §
MMRI HOLDCO LLC n/k/a MRI        §
HOLDCO ROLLOVER, LLC,            §
                                 §
Defendants.                      §

                              DEFENDANT SEE LOONG CHIN, M.D.’S
                             ANSWER AND AFFIRMATIVE DEFENSES

         COMES NOW, Defendant See Loong Chin, M.D., (hereinafter Dr. Chin or “Defendant”)

to file his Answer and Affirmative Defenses in response to the Plaintiffs’ Complaint by Plaintiffs

State Farm Mutual Auto Insurance Company and State Farm County Mutual Insurance Company

of Texas (hereinafter “State Farm,” or “ Plaintiffs”). In response, Dr. Chin responds as follows:

                                    I. NATURE OF THE ACTION

         1.       Dr. Chin denies the allegations in Paragraph 1 of the Complaint.

         2.       Dr. Chin denies the allegations in Paragraph 2 of the Complaint.

         3.       Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them.

         4.       Dr. Chin denies the allegations in Paragraph 4 of the Complaint.




629450.1 PLD 0013350 21347 KLS
      Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 2 of 17




          5.      Paragraph 5 contains legal conclusions. To the extent a response is required, it is

denied.

          6.      Paragraph 6 contains legal conclusions. To the extent a response is required, it is

denied.

          7.      Dr. Chin denies the allegations in Paragraph 7 of the Complaint.

          8.      Dr. Chin denies the allegations in Paragraph 8 of the Complaint.

          9.      Dr. Chin denies the allegations in Paragraph 9 of the Complaint.

          10.     Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies the allegations in Paragraph 10 of the Complaint.

          11.     Dr. Chin denies the allegations in Paragraph 11 of the Complaint.

          12.     Dr. Chin denies that State Farm is entitled to any of the damages sought and to the

extent that Paragraph 12 contains allegations against Dr. Chin, he denies them.

                                   II. JURISDICTION AND VENUE

          13.     Dr. Chin admits that this Court has jurisdiction over claims brought pursuant to

18 U.S.C. § 1961 et seq. but denies that State Farm has alleged any such claims against him.

          14.     Dr. Chin denies this Court should have jurisdiction over the single state law claim

alleged against him, because State Farm has failed to allege a claim under 18 U.S.C. §1961 et

seq. upon which relief can be had, and there is no independent basis for this Court to exercise

jurisdiction over the money-had-and-received claim alleged against Dr. Chin.

          15.     Admit.




629450.1 PLD 0013350 21347 KLS
                                                   2
      Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 3 of 17




                                            III. THE PARTIES

A. Plaintiffs

         16.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them.

         17.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them

B. Defendants

         18.      Dr. Chin is without sufficient information to admit or deny the averments in

Paragraph 18 of the Complaint regarding the residence and licensure of Defendant Alj Florence

Sparrow, M.D., or Dr. Sparrow’s work at Complete Pain, and therefore denies them. Dr. Chin

denies the remaining allegations of Paragraph 18 of the Complaint.

         19.      Dr. Chin admits that he is a resident of the State of Texas and that he is licensed

to practice medicine in Texas. Dr. Chin has insufficient information to admit or deny the

allegations in the second sentence; therefore, he denies the allegations. Dr. Chin denies the

remaining allegations of Paragraph 19 of the Complaint.

         20.      Dr. Chin is without sufficient information to admit or deny the averments in

Paragraph 20 directed to Defendant Complete Pain and therefore denies them. To the extent

Paragraph 20 contains allegations against Dr. Chin, Dr. Chin denies them.

         21.      Dr. Chin is without sufficient information to admit or deny the averments in

Paragraph 21 directed to Defendant MMRI Holdco and therefore denies them. Dr. Chin denies

the remaining allegations of Paragraph 21.




629450.1 PLD 0013350 21347 KLS
                                                   3
      Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 4 of 17




                             IV. ALLEGATIONS COMMON TO ALL COUNTS

A. The Legitimate Diagnosis and Treatment of Neck and Back Pain.

         22.      Dr. Chin admits the averments of Paragraph 22 of the Complaint to the extent a

history and examination are performed. He admits that an appropriate diagnosis for the

presenting complaint is made and a treatment plan is implemented.

         23.      Dr. Chin admits that the treatment of patients is individualized, but denies the list

in the complaint is all-inclusive.

         24.      Dr. Chin denies the first two sentences of Paragraph 24 of the Complaint.

Dr. Chin admits the last sentence of Paragraph 24 of the Complaint.

B. Allegations Regarding the Use of ESIs and Other Common Spinal Injections.

         25.      Dr. Chin admits that Paragraph 25 of the Complaint describes some circumstances

in which various kinds of injections may be recommended or performed. Dr. Chin denies that

Paragraph 25 of the Complaint fully describes all circumstances in which such injections may be

recommended or performed.

         26.      Dr. Chin admits that the first two sentences of Paragraph 26 describe certain

circumstances where ESI is indicated. Dr. Chin denies the remaining allegations of Paragraph 26.

         27.      Dr. Chin admits the first five sentences in Paragraph 27. Dr. Chin denies any and

all medical authorities relied upon by State Farm in determining there may be an increased level

of technical expertise required to perform transforaminal ESIs, and that this type of injection

allows for greater precision in targeting the source of patient’s pathology which results in a more

concentrated delivery of the steroid into the affected area. Dr. Chin denies the remainder of the

allegations in Paragraph 27.




629450.1 PLD 0013350 21347 KLS
                                                    4
      Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 5 of 17




         28.      Dr. Chin denies he performed all initial exams. Dr. Chin denies that Paragraph 28

accurately reflects the steps taken prior to the recommendation of an ESI. Dr. Chin further denies

that Paragraph 28 accurately describes his exam procedure. Dr. Chin denies the remaining

allegations in Paragraph 28 of the Complaint.

         29.      Dr. Chin denies that Paragraph 29 correctly states the contraindications and may

not accurately reflect the guidelines related to the performance of an ESI. He denies the

remaining allegations in Paragraph 29 of the Complaint.

         30.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them. Dr. Chin denies the allegations of Paragraph 30 that are inconsistent with

the records. Dr. Chin denies the remaining allegations of Paragraph 30 of the Complaint.

         31.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them. Dr. Chin denies the allegations of Paragraph 31 that are inconsistent with

the records. Dr. Chin denies the remaining allegations of Paragraph 31 of the Complaint.

    1) Fluoroscopic Guidance and Epidurography.

         32.      With respect to the allegations of Paragraph 32 of the Complaint, Dr. Chin admits

that fluoroscopy is sometimes used in the administration of ESIs. Dr. Chin is without information

sufficient to admit or deny the billing allegations and therefore denies them. Dr. Chin denies any

allegations which are inconsistent with the medical records. Dr. Chin denies the remaining

allegations of Paragraph 32 of the Complaint.

         33.      Dr. Chin denies the first sentence of Paragraph 33 of the Complaint. Dr. Chin

admits that Paragraph 33 describes some circumstances in which epidurograms are indicated and

procedures for reporting same but denies that all circumstances are included therein. Dr. Chin

denies the remaining allegations of Paragraph 33 of the Complaint.




629450.1 PLD 0013350 21347 KLS
                                                  5
      Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 6 of 17




         34.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them. Dr. Chin denies the allegations of Paragraph 34 of the Complaint which

are inconsistent with the records. Dr. Chin denies the remaining allegations of Paragraph 34 of

the Complaint.

    2) Risks and Costs Associated with Spinal Injections.

         35.      Dr. Chin is without information sufficient to admit or deny the allegations

concerning billing and therefore denies them. Dr. Chin denies the characterization of the risks

associated with ESIs contained in Paragraph 35 of the Complaint, as well as the suggestion that

ESIs should rarely, if ever, be performed, or that the benefits of ESIs are outweighed by the

risks. Dr. Chin further denies State Farm’s suggestion regarding the “costs” of ESIs by reference

to the amounts “charged,” as those are not equivalent terms.

         36.      Dr. Chin denies the allegations in Paragraph 36 of the Complaint. Dr. Chin denies

performing any exam or intervention as a pretext or to otherwise inflate costs. Specifically, Dr.

Chin does not have any knowledge of or participate in any billing decisions or functions of

Defendant Complete Pain.

C. Allegations of Fraudulent Evaluations and Treatment Recommendations.

         37.      Dr. Chin denies the existence of any “scheme,” and further denies the suggestion

that the evaluations referenced in Paragraph 37 were “purported” rather than legitimate. Dr. Chin

denies he performed all initial evaluations. Dr. Chin admits that Defendant Doctors take patients’

history, perform physical exams, and arrive at treatment plans. Defendant denies the remaining

allegations in Paragraph 37.




629450.1 PLD 0013350 21347 KLS
                                                  6
      Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 7 of 17




    3) Allegedly Fraudulent Exam Findings.

         38.      Dr. Chin denies the allegations in Paragraph 38 of the Complaint. Dr. Chin is

without information sufficient to admit or deny the allegations concerning inadequate

examinations or evaluations and therefore denies them.

         39.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them. Dr. Chin admits the third sentence. Dr. Chin denies the remaining

allegations of Paragraph 39 of the Complaint.

         40.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them. Dr. Chin denies any allegation inconsistent with the documents

referenced.

         41.      Dr. Chin responds that the records referred to in Paragraph 41 speak for

themselves and denies any allegation inconsistent with those records. To the extent that the

allegations in this Paragraph are directed toward another Defendant, Dr. Chin is without

information sufficient to admit or deny the allegations and therefore denies them.

         42.      Dr. Chin denies the allegations of Paragraph 42 of the Complaint.

         43.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them. Dr. Chin responds that the records referred to in Paragraph 43 speak for

themselves and denies any allegation inconsistent with those records. Dr. Chin denies that any

pain description recorded by him is “non-specific or non-credible.” Dr. Chin denies that his pain

descriptions are inconsistent with other providers as he is not responsible for recording the

descriptions of other providers and those descriptions are recorded at disparate times, locations,

and proximities to treatment. To the extent that the allegations in this Paragraph are directed




629450.1 PLD 0013350 21347 KLS
                                                  7
      Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 8 of 17




toward another Defendant, Dr. Chin is without information sufficient to admit or deny the

allegations and therefore denies them.

         44.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them. Dr. Chin responds that the records referred to in Paragraph 44 speak for

themselves and denies any allegation inconsistent with those records. Dr. Chin denies the

allegations in the last sentence of Paragraph 44 of the Complaint.

         45.      Dr. Chin denies the allegations in the first sentence of Paragraph 45. Dr. Chin

responds that the records referred to in Paragraph 45 speak for themselves and denies any

allegations inconsistent with those records. Dr. Chin denies the allegations in the last sentence of

Paragraph 45 of the Complaint.

         46.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies the allegations of Paragraph 46 of the Complaint.

         47.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them. Dr. Chin denies the characterization of the documentation described in

Paragraph 47 of the Complaint and denies the overgeneralization of the test and standards for

recording the results of an SLR evaluation alleged in Paragraph 47 of the Complaint.

         48.      Dr. Chin denies the allegations of the first sentence of Paragraph 48 of the

Complaint. Dr. Chin responds that the records referred to in Paragraph 48 speak for themselves

and denies any allegations inconsistent with those records. Dr. Chin denies the allegations in the

last sentence of Paragraph 48 of the Complaint. Dr. Chin is without information sufficient to

admit or deny the allegations and therefore denies them.




629450.1 PLD 0013350 21347 KLS
                                                 8
      Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 9 of 17




    4) Allegations of Fraudulent MRI Findings.

         49.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them. Dr. Chin responds that the records reference in Paragraph 49 of the

Complaint speak for themselves and denies any allegations inconsistent with those records.

Dr. Chin denies the characterization of any of the ESIs he performed as “medically

unnecessary.”

         50.      As to the allegations in the first sentence of Paragraph 50 of the Complaint,

Dr. Chin is without sufficient information to admit or deny this allegation and denies same. With

respect to the remaining allegations of Paragraph 50, the records referenced therein speak for

themselves and denies any allegations inconsistent with those records. To the extent that the

allegations in this Paragraph are directed toward another Defendant, Dr. Chin is without

information sufficient to admit or deny the allegations and therefore denies them.

         51.      With respect to the allegations of Paragraph 51, the records referenced therein

speak for themselves and denies any allegations inconsistent with those records. To the extent

that the allegations in this Paragraph are directed toward another Defendant, Dr. Chin is without

information sufficient to admit or deny the allegations and therefore denies them.

         52.      With respect to the allegations of Paragraph 52, the records referenced therein

speak for themselves and Dr. Chin denies any allegations inconsistent with those records. To the

extent that the allegations in this Paragraph are directed toward another Defendant, Dr. Chin is

without information sufficient to admit or deny the allegations and therefore denies them.

         53.      With respect to the first sentence of Paragraph 53, Dr. Chin denies any inference

that any injections he performed were not medically necessary or that any purported

recommendation was illegitimate. With respect to the remaining allegations of Paragraph 53, the




629450.1 PLD 0013350 21347 KLS
                                                  9
     Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 10 of 17




records referenced therein speak for themselves and Dr. Chin denies any allegations inconsistent

with those records. To the extent that the allegations in this Paragraph are directed toward

another Defendant, Dr. Chin is without information sufficient to admit or deny the allegations

and therefore denies them.

    5) Allegations of Fraudulent Diagnoses.

         54.      Dr. Chin denies the allegations of Paragraph 54 of the Complaint.

         55.      Dr. Chin denies the allegations of Paragraph 55 of the Complaint.

         56.      Dr. Chin denies the allegations of the first sentence of Paragraph 56 of the

Complaint. Dr. Chin denies that any injections he performed were not medically necessary or

that any purported recommendation was illegitimate. With respect to the remaining allegations of

Paragraph 56, the records referenced therein speak for themselves and Dr. Chin denies any

allegations inconsistent with those records. To the extent that the allegations in this Paragraph

are directed toward another Defendant, Dr. Chin is without information sufficient to admit or

deny the allegations and therefore denies them.

         57.      Dr. Chin denies that any injections he performed were not medically necessary or

that any purported recommendation was illegitimate. With respect to the remaining allegations of

Paragraph 57, the records referenced therein speak for themselves and Dr. Chin denies any

allegations inconsistent with those records. To the extent that the allegations in this Paragraph

are directed toward another Defendant, Dr. Chin is without information sufficient to admit or

deny the allegations and therefore denies them.

    6) Alleged Fraudulent Treatment Recommendations.

         58.      Dr. Chin denies the allegations of Paragraph 58 of the Complaint.




629450.1 PLD 0013350 21347 KLS
                                                  10
     Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 11 of 17




         59.      Dr. Chin responds that the records referenced in Paragraph 59 speak for

themselves and denies any allegations inconsistent with them. Dr. Chin denies that all patients

reporting neck or back pain received an injection or a recommendation for an injection. Dr. Chin

further denies the conclusory statements in Paragraph 56 about what “one would expect to see”

in connection with those records. To the extent that the allegations in this Paragraph are directed

toward another Defendant, Dr. Chin is without information sufficient to admit or deny the

allegations and therefore denies them.

         60.      Dr. Chin responds that the records referenced in Paragraph 60 speak for

themselves and denies any allegations inconsistent with them. Dr. Chin specifically denies that

he ever recommended a series of three injections. Dr. Chin further denies the allegations

regarding “peer-reviewed medical literature and professional medical society guidelines,” as no

such authority is identified anywhere in the Complaint. Dr. Chin further denies the last sentence

in Paragraph 60. Defendant further denies State Farm has pleaded any evidence to support a

conclusion that Dr. Chin made “Fraudulent Treatment Recommendations” or from which it may

be concluded that he did so on a regular basis or pursuant to any “scheme.”

D. Allegations Regarding Fraudulent Operative Reports.

         61.      With respect to Paragraph 61, Dr. Chin admits that he prepares Operative Reports.

With respect to his own reports, Dr. Chin denies the allegations of the final sentence of

Paragraph 61. Defendant, Dr. Chin, is without information sufficient to admit or deny the

allegations and therefore denies them.

         62.      With respect to Paragraph 62, Dr. Chin responds that the records referenced

therein speak for themselves and denies any allegations inconsistent with them. Dr. Chin denies

any inference that he performed unnecessary epidurograms. Dr. Chin denies that his Operative




629450.1 PLD 0013350 21347 KLS
                                                  11
     Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 12 of 17




Reports were in any way inadequate. Dr. Chin denies that he performed any unnecessary

procedures. To the extent that the allegations in this Paragraph are directed toward another

Defendant, Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them.

         63.      With respect to Paragraph 63, Dr. Chin responds that the records referenced

therein speak for themselves and denies any allegations inconsistent with them. Dr. Chin denies

any inference that he performed unnecessary epidurograms. Dr. Chin denies that his Operative

Reports were in any way inadequate. Dr. Chin denies that he performed any unnecessary

procedures. To the extent that the allegations in this Paragraph are directed toward another

Defendant, Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them. Specifically, Dr. Chin does not have any knowledge of or participate in

any billing decisions or functions of Defendant Complete Pain.

         64.      With respect to Paragraph 64, Dr. Chin responds that the records referenced

therein speak for themselves and denies any allegations inconsistent with them. Dr. Chin denies

the inference that any of his Operative Reports were not credible. To the extent that the

allegations in this Paragraph are directed toward another Defendant, Dr. Chin is without

information sufficient to admit or deny the allegations and therefore denies them.

E. Allegations Regarding Fraudulent Charges.

         65.      With respect to the allegations of Paragraph 65, Dr. Chin is without information

sufficient to admit or deny the allegations and therefore denies them. Specifically, Dr. Chin does

not participate in any billing decisions or functions of Defendant Complete Pain. Further,

Dr. Chin responds that the records referenced therein speak for themselves and denies any

allegations inconsistent with them.




629450.1 PLD 0013350 21347 KLS
                                                 12
     Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 13 of 17




         66.      With respect to the allegations of Paragraph 66, Dr. Chin is without information

sufficient to admit or deny the allegations and therefore denies them. Specifically, Dr. Chin does

not participate in any billing decisions or functions of Defendant Complete Pain. Further,

Dr. Chin responds that the records referenced therein speak for themselves and denies any

allegations inconsistent with them.

         67.      With respect to the allegations of Paragraph 67, Dr. Chin is without information

sufficient to admit or deny the allegations and therefore denies them. Specifically, Dr. Chin does

not participate in any billing decisions or functions of Defendant Complete Pain. Further,

Dr. Chin responds that the records referenced therein speak for themselves and denies any

allegations inconsistent with them.

         68.      With respect to the allegations of Paragraph 68, Dr. Chin is without information

sufficient to admit or deny the allegations and therefore denies them. Specifically, Dr. Chin does

not participate in any billing decisions or functions of Defendant Complete Pain. Further,

Dr. Chin responds that the records referenced therein speak for themselves and denies any

allegations inconsistent with them.

         69.      With respect to the allegations of Paragraph 69, Dr. Chin is without information

sufficient to admit or deny the allegations and therefore denies them. Specifically, Dr. Chin does

not participate in any billing decisions or functions of Defendant Complete Pain. Further,

Dr. Chin responds that the records referenced therein speak for themselves and denies any

allegations inconsistent with them.

         70.      To the extent that the allegations in this Paragraph are directed toward another

Defendant, Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies them.




629450.1 PLD 0013350 21347 KLS
                                                 13
     Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 14 of 17




F. State Farm’s Alleged Injuries.

         71.      Dr. Chin denies the allegations of Paragraph 71 of the Complaint.

         72.      Dr. Chin denies the allegations of Paragraph 72 of the Complaint.

         73.      Dr. Chin denies the allegations of Paragraph 73 of the Complaint.

                                    V.     CAUSES OF ACTION

                                  FIRST CLAIM FOR RELIEF
                              VIOLATION OF 18 U.S.C. § 1962(c)
               (Against Defendants Alj F. Sparrow, M.D., and See Loong Chin, M.D.)

         74.      Dr. Chin incorporates by reference herein his response to the allegations above.

         75.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore Dr. Chin denies the allegations of Paragraph 75 of the Complaint.

         76.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies the allegations in Paragraph 76 of the Complaint.

         77.      Dr. Chin denies the allegations of Paragraph 77 of the Complaint.

         78.      Dr. Chin denies the allegations of Paragraph 78 of the Complaint.

         79.      Dr. Chin denies the allegations of Paragraph 79 of the Complaint.

         80.      Dr. Chin denies the allegations of Paragraph 80 of the Complaint.

WHEREFORE CLAUSE

         Dr. Chin denies that State Farm is entitled to any of the relief south in the Wherefore

Clause in the First Claim for Relief.

                                SECOND CLAIM FOR RELIEF
                              VIOLATION OF 18 U.S.C. § 1962(d)
               (Against Defendants Alj F. Sparrow, M.D., and See Loong Chin, M.D.)

         81.      Dr. Chin incorporates by reference herein his response to the allegations above.

         82.      Dr. Chin denies the allegations of Paragraph 82 of the Complaint.




629450.1 PLD 0013350 21347 KLS
                                                   14
     Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 15 of 17




         83.      Dr. Chin denies the allegations of Paragraph 83 of the Complaint.

         84.      Dr. Chin denies the allegations of Paragraph 84 of the Complaint.

         85.      Dr. Chin denies the allegations of Paragraph 85 of the Complaint.

WHEREFORE CLAUSE

         Dr. Chin denies that State Farm is entitled to any of the relief south in the Wherefore

Clause in the Second Claim for Relief.

                                     THIRD CLAIM FOR RELIEF
                                    MONEY HAD AND RECEIVED
                                       (Against All Defendants)

         86.      Dr. Chin incorporates by reference herein his response to the allegations above.

         87.      Dr. Chin is without information sufficient to admit or deny the allegations and

therefore denies the allegations of Paragraph 87 of the Complaint.

         88.      Dr. Chin denies the allegations of Paragraph 88 of the Complaint.

         89.      Dr. Chin denies the allegations of Paragraph 89 of the Complaint.

         90.      Dr. Chin denies the allegations of Paragraph 90 of the Complaint.

         91.      Dr. Chin denies the allegations of Paragraph 91 of the Complaint.

WHEREFORE CLAUSE

         Dr. Chin denies that State Farm is entitled to any of the relief sought in the Wherefore

Clause in the Second Claim for Relief.

                                     VI.      GENERAL DENIAL

         Dr. Chin denies any and all allegations in the Complaint not specifically admitted herein.

                                       VII.    JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38(b), Dr. Chin demands a trial by jury.




629450.1 PLD 0013350 21347 KLS
                                                   15
     Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 16 of 17




                                 VIII.   AFFIRMATIVE DEFENSES

         Without assuming the burden of proof where it otherwise rests with State Farm, Dr. Chin

further pleads the following defenses to the claims contained in the Complaint:

         1.       State Farm’s Complaint fails to state a claim against Defendants for which relief

can be granted.

         2.       State Farm’s claims are barred by waiver, estoppel, ratification, and/or laches.

         3.       State Farm’s claims are barred by the voluntary payment doctrine.

         4.       Any relief due to State Farm is the result of State Farm’s actions, or the actions of

third parties over which Defendants have no control and is not attributable to Dr. Chin and

Dr. Chin is therefore not responsible for that relief.

         5.       Dr. Chin reserves the right to plead such other affirmative defenses as may

become known to them throughout the course of discovery.

                                                         Respectfully submitted,

                                                         LORANCE THOMPSON, PC




                                                         ____________________________________
                                                         Michael W. Blaise, Attorney-in-Charge
                                                         Texas Bar No. 02422700
                                                         Federal ID: 326701
                                                         Katie Sunstrom
                                                         Texas Bar No. 24037538
                                                         Federal ID: 34370
                                                         2900 North Loop West, Suite 500
                                                         Houston, Texas 77092
                                                         (713) 868-5560
                                                         (713) 864-4671 fax
                                                         Email: mwb@lorancethompson.com
                                                         Email: ks@lorancethompson.com




629450.1 PLD 0013350 21347 KLS
                                                   16
     Case 4:20-cv-02606 Document 17 Filed on 08/21/20 in TXSD Page 17 of 17




OF COUNSEL:
Gregg C. Waddill III
Texas Bar No. 20630000
1601 Ben Crenshaw Way
Austin, Texas 78746
512-329-8580
512-329-8581 – fax
Email: gcwaddill@gcwlaw.com
ATTORNEYS FOR DEFENDANT,
SEE LOONG CHIN, M.D.

                                 CERTIFICATE OF SERVICE

      I certify that this pleading was served in accordance with the Federal Rules of Civil
Procedure on all known counsel of record on 21st day of August, 2020, 2010.

Ross O. Silverman
Attorney-in-Charge
Jared T. Heck
Amelia M. Chapple
Of Counsel
Katten Muchin Rosenman, LLP
525 West Monroe Street
Chicago, IL 60661-3693
Ross.silverman@kattenlaw.com
Jared.heck@katten.com
Amelia.chapple@katten.com

Micah Kessler
Nistico, Crouch & Kessler, P.C.
1900 West Loop South, Suite 800
Houston, Texas 77027
mkessler@nck-law.com




                                                 ____________________________________
                                                 Michael W. Blaise




629450.1 PLD 0013350 21347 KLS
                                            17
